Citation Nr: 1617227	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1970 to October 1970.
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records and VA examination reports are located in Virtual VA.  All records are now in these electronic systems.

In February 2012, the Board remanded this matter for additional development.  That development has been completed, and the appeal has been returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. 

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A total disability rating based upon individual unemployability may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a) , 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

 When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Analysis

The Veteran seeks entitlement to TDIU.  He is currently service-connected for right shoulder capsulitis rated at 10 percent disabling, and a scar associated with right shoulder capsulitis rated at 10 percent disabling.  He has a combined disability rating of 20 percent.  Therefore, the Veteran's combined service-connected disabilities do not render him eligible for TDIU under the scheduler percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Although the Veteran does not meet the scheduler criteria for consideration of TDIU, the Board must also consider whether referral for extraschedular consideration is warranted.  Such consideration is warranted when a veteran fails to meet the percentage requirements for eligibility for a total disability rating set forth in 38 C.F.R. § 4.16(a).  Under the extraschedular provision of 38 C.F.R. § 4.16(b), a claimant must show that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in order to warrant a referral to the Director, Compensation Service, for extraschedular consideration.

In the Veteran's February 2012 application for TDIU, he indicated that rheumatoid arthritis secondary to his service-connected right shoulder capsulitis prevented him from securing or following any substantially gainful occupation.  See also April 2011 Veteran Statement.  While the claims file contains evidence that he is treated for rheumatoid arthritis, he is not service-connected for this condition.  See May 2013 Rating Decision.  As such, rheumatoid arthritis is legally barred from contributing to his unemployability under section 4.16 because unemployability must be based solely on service-connected disabilities.  Thus, TDIU on a schedular or extraschedular basis cannot be assigned for unemployability based on this condition.

In the same February 2012 application, the Veteran indicated that he has not been employed for at least 20 years, and his income is derived from Social Security Administration disability.  Additionally, in response to the VA Form requesting employment information in connection with his TDIU claim, the Veteran indicated that his prior employment was "NA" or not applicable. Thus, there is no available employment history to consider in determining whether he warrants referral to the Director, Compensation Service, for extraschedular TDIU consideration based on his service-connected disabilities.  Further, his Social Security Administration disability determination indicates that he has been disabled since September 1995 with degenerative disc disease, not capsulitis of the right shoulder.  While the claims file also contains evidence that he is treated for degenerative disc disease, he is not service-connected for it.  As such, degenerative disc disease cannot serve as the basis for unemployability under 38 C.F.R. § 4.16(a) or (b).

Finally, the Board notes that the Veteran's educational background is not of record.  Because the Veteran's claim for entitlement to TDIU is based on disabilities that are not service-connected, and therefore barred from consideration under 38 C.F.R. § 4.16(b) as the basis of unemployability, the Veteran's educational background in this case would have no bearing on the determination for entitlement to extraschedular consideration for TDIU.

Based on the probative evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation, and referral to the Director, Compensation Service, is not warranted.  Accordingly, the Veteran's claim for entitlement to TDIU cannot be granted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


